Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 1 of 22 PageID #: 427




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
 AVIVA STAHL,                                              :
                                                           : MEMORANDUM DECISION
                                     Plaintiff,            : AND ORDER
                                                           :
                       - against -                         : 19-cv-4142 (BMC)
                                                           :
 DEPARTMENT OF JUSTICE and                                 :
 FEDERAL BUREAU OF PRISONS,                                :
                                                           :
                                     Defendants.           :
                                                           :
---------------------------------------------------------- X

COGAN, District Judge.

       Convicted for his role in the 1993 terrorist attacks on the World Trade Center,

Mohammad Salameh was incarcerated at the United States Penitentiary, Administrative

Maximum Facility in Florence, Colorado (“Florence ADX”). During his time there, Salameh

went on several hunger strikes. The last one ended in procedures whereby Salameh received

food and rehydration through intravenous therapy and a nasogastric tube. An investigative

journalist, plaintiff Aviva Stahl, now seeks access to those videos under the Freedom of

Information Act. She has sued the Bureau of Prisons and the Department of Justice, and before

me are the parties’ cross-motions for summary judgment.

       I conclude that certain segments of the videos fall within FOIA exemptions. As to these

segments, defendants’ motion is granted and plaintiff’s motion is denied. For the remainder of

the videos, however, the record lacks sufficient information to show whether the exempt

information is reasonably segregable from the non-exempt information. As to these segments, I

reserve judgment on the parties’ motions. The parties shall submit supplemental memoranda and

evidence addressing the remaining portion of the videos as set forth below.
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 2 of 22 PageID #: 428




                                                BACKGROUND

I.       The Hunger Strikes

         In 2015, Salameh began a hunger strike that would last thirty-four days. By early

November, his health had deteriorated to such a state that the BOP determined that he required

immediate medical attention. In two separate episodes, the BOP performed what it calls

“involuntary medical treatment” and a “calculated use of force.” Plaintiff calls it “force-

feeding.” 1

         In the first episode, on November 4, BOP staff donned protective gear and went to

Salameh’s cell. Defendants claim that Salameh refused to leave his cell. Salameh denies this,

claiming that he was too weak to come to his cell door. In any event, the staff placed Salameh in

handcuffs and leg irons, extracted him from the cell, placed him in a wheelchair, and ferried him

to another room.

         There, medical staff conducted a physical examination. Observing signs of severe

dehydration, they determined that Salameh needed immediate liquid intake. He refused. An

emergency medical technician ordered that Salameh undergo involuntary rehydration. Medical

staff placed him on his back, adjusted his restraints, and inserted an IV into his arm. Once

satisfied with his liquid intake, the BOP staff returned him to his cell.




1
  In recapping events, I will not indulge defendants’ request to “ignore” plaintiff’s evidence and accept their version
of events instead. Citing no authority, defendants argue that “efforts to contradict [BOP] declarations” are
“inappropriate.” In particular, they focus on a declaration from Salameh, saying it “should be flatly rejected”
because it asks the Court to “take the word of a convicted terrorist over the statements of BOP personnel with
relevant expertise and knowledge.” There are obvious reasons not to trust the account of a convicted terrorist. But
convicted criminals are no strangers to FOIA litigation, and even in these instances, courts do not assess credibility
at summary judgment. See, e.g., Barouch v. Dep’t of Just., 87 F. Supp. 3d 10, 20 (D.D.C. 2015) (setting forth the
general standard). Additionally, none of the disputed facts affect the disputed legal issues. The parties largely
debate the appropriate terminology, the ethics of hunger strikes and the BOP’s response, Salameh’s prison record,
and other background facts. To the extent these facts are relevant and in dispute, I will note them below.



                                                           2
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 3 of 22 PageID #: 429




        The next week, on November 11, the BOP again determined that Salameh required

immediate attention. Staff went to his cell, and this time, Salameh agreed to come to the door

and submit to hand restraints. The staff brought him to another room. Medical staff weighed

Salameh, took his vital signs, and conducted another physical examination. Then, they placed

Salameh in what the BOP calls “a specialized chair allowing an inmate to remain restrained

while sitting upright.” Salameh refused to drink a liquid nutritional supplement, and a physician

assistant determined that Salameh would receive the supplement without his consent. While

medical staff held Salameh’s head, the physician assistant inserted a nasogastric tube through

Salameh’s nose and into his stomach. Defendants report that Salameh resisted these efforts by

“deliberately regurgitating and vomiting the supplement.” Salameh maintains that the vomiting

was involuntary. Once he received the nutritional supplement, the BOP staff returned him to his

cell.

II.     The FOIA Requests

        Several years after these events, plaintiff submitted a FOIA request, seeking Salameh’s

medical records as well as “videotapes of any involuntary medical treatment.” The BOP

provided redacted versions of Salameh’s medical records, and it withheld the videos. This suit

followed.

        The parties resolved any objections to the adequacy of the BOP’s search and its

redactions to the medical records, leaving one remaining issue: whether FOIA requires

defendants to produce the videos. Defendants have identified thirteen videos in total. Six

document the events of November 4, and seven document the events of November 11. To

explain their contents, defendants submitted declarations from two administrators at the BOP

regional office that oversees Florence ADX. The declarations explain that the videos generally

follow the same format. They come from two different cameras, which filmed the events from


                                                3
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 4 of 22 PageID #: 430




two different angles. They document roughly an hour and fifteen minutes of each event. And

generally speaking, the videos contain three different segments. 2

         The first segment is an introduction. A BOP lieutenant and the two cameramen identify

themselves by name and title. According to the declarations, the lieutenant “describes the

situation and the need for the calculated use of force.” He outlines “the specific procedures that

will be taking place during the calculated use of force, including the order in which specific

security measures will be conducted.” Then, the staff members who perform the “calculated use

of force” identify themselves. They detail their job titles and their specific responsibilities,

including what part of Salameh’s body they have the responsibility to restrain. The staff

members state that they are “willing participant[s] in the calculated use of force.” Further, the

medical staff “discuss [Salameh’s] medical condition, explain the need for involuntary treatment,

and describe the procedures they intend to use.” The videos show their faces as well as their

protective gear. The videos also reveal “specific security equipment” and “how some of the

security equipment works.”

         In the next segment, the videos document the events at issue. The staff travel to

Salameh’s cell, perform the “calculated use of force,” and place Salameh in restraints. They

bring Salameh to another room, and the medical staff conduct the procedure. Finally, the staff

return Salameh to his cell.

         The final segment is a debrief. From Salameh’s cell, the staff travel to another location,

where they again introduce themselves and outline their specific duties. The lieutenant

“describes the calculated use of force, including the specific actions that were taken by the staff




2
  In discussing “segments,” I refer not to the actual splicing of the videos, but to the three general subject areas that
the videos sequentially cover.



                                                            4
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 5 of 22 PageID #: 431




to restrain [Salameh] in preparation for the medical treatment.” Each individual involved in the

extraction describes “the specific duties he was assigned,” “how he carried out those duties,” and

“whether he had any injuries following the incident.” Then, the medical staff describe “the

treatment they administered and [Salameh’s] medical condition.” With that, the videos

conclude.

                                          DISCUSSION

I.     Legal Framework

       “The Freedom of Information Act sets forth a policy of broad disclosure of Government

documents in order to ensure an informed citizenry, vital to the functioning of a democratic

society.” FBI v. Abramson, 456 U.S. 615, 621 (1982) (quotation omitted). “FOIA thus

mandates that an agency disclose records on request, unless they fall within one of nine

exemptions.” Milner v. Dep’t of Navy, 562 U.S. 562, 565 (2011); see also 5 U.S.C. § 552(b).

“These exemptions are explicitly made exclusive,” and they “must be narrowly

construed.” Milner, 562 U.S. at 565 (cleaned up).

       When an agency claims an exemption at summary judgment, the agency bears the burden

of showing that the withheld records or information fall within the exemption. See, e.g., Carney

v. Dept. of Just., 19 F.3d 807, 812 (2d Cir. 1994). The agency can satisfy this burden through

affidavits or declarations that “giv[e] reasonably detailed explanations why any withheld

documents fall within an exemption.” Id. These documents “are accorded a presumption

of good faith.” Ctr. for Const. Rts. v. CIA, 765 F.3d 161, 166 (2d Cir. 2014) (quotation omitted).

       Once an agency shows that an exemption applies, FOIA requires that “[a]ny reasonably

segregable portion of a record . . . be provided to any person requesting such record after deletion

of the portions which are exempt.” 5 U.S.C. § 552(b). A district court “must make specific

findings of segregability regarding the documents to be withheld.” Spadaro v. Customs &


                                                 5
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 6 of 22 PageID #: 432




Border Prot., 978 F.3d 34, 41 n.2 (2d Cir. 2020). Although a court may rely on agency

submissions in making those findings, they “will not suffice if the agency’s claims are

conclusory, merely reciting statutory standards, or if they are too vague or sweeping.” Evans v.

Fed. Bureau of Prisons, 951 F.3d 578, 586 (D.C. Cir. 2020) (quotation omitted).

       In this case, defendants cite Exemptions 6 and 7. See 5 U.S.C. § 552(b)(6)–(7).

Exemption 6 protects “personnel and medical files and similar files the disclosure of which

would constitute a clearly unwarranted invasion of personal privacy.” § 552(b)(6). Exemption 7

covers several categories of “records or information compiled for law enforcement purposes.”

§ 552(b)(7). Three categories are relevant here. First, Exemption 7(C) covers information that

“could reasonably be expected to constitute an unwarranted invasion of personal privacy.”

§ 552(b)(7)(C). Next, Exemption 7(E) shields information that “would disclose techniques and

procedures for law enforcement investigations or prosecutions.” § 552(b)(7)(E). And last,

Exemption 7(F) reaches information that “could reasonably be expected to endanger the life or

physical safety of any individual.” § 552(b)(7)(F). Defendants maintain that these exemptions

cover every segment of the videos.

II.    The Applicable Exemptions

       A.      The Exemption 7 Threshold Analysis

       To establish that records fall within Exemption 7, an agency must first show that the

records were “compiled for law enforcement purposes.” 5 U.S.C. § 552(b)(7); see also John Doe

Agency v. John Doe Corp., 493 U.S. 146, 153 (1989). No one disputes that the videos were

“compiled.” See generally Milner, 562 U.S. at 584 (Alito, J., concurring). The question is

whether they were compiled for “law enforcement purposes.” The circuits are split as to the




                                                6
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 7 of 22 PageID #: 433




proper standard, see Jordan v. Dep’t of Just., 668 F.3d 1188, 1193–94 (10th Cir. 2011), and the

Second Circuit does not seem to have spoken on the issue. 3

         In the absence of guidance, other courts in this circuit have advocated for a

“commonsense understanding” of “law enforcement purposes.” Hum. Rts. Watch, 2015 WL

5459713, at *5. This approach recognizes that “law enforcement” goes beyond “the

investigation and prosecution of offenses that have already been committed.” Milner, 562 U.S.

at 582 (Alito, J., concurring). On the front end, it includes “proactive steps designed to prevent

criminal activity and to maintain security,” id., such as “plans to prevent attacks” or “settings in

which the police are on the beat,” Hum. Rts. Watch, 2015 WL 5459713, at *5 (cleaned up). And

on the back end, “law enforcement” includes “the execution of sentences in criminal cases.”

Duffin v. Carlson, 636 F.2d 709, 713 (D.C. Cir. 1980).

         This final category encompasses the videos. They relate to an integral part of the

execution of sentences, namely, the BOP’s statutory obligation to “provide suitable quarters and

provide for the safekeeping, care, and subsistence of all persons charged with or convicted of

offenses against the United States.” 18 U.S.C. § 4042(a)(2). Salameh’s hunger strikes

threatened the BOP’s ability to fulfill those obligations. The BOP responded with the

“involuntary medical treatment” and “calculated use of force,” and it compiled the videos to

document those actions and to guard against allegations of impropriety. Under a commonsense

understanding, therefore, the videos were “compiled for law enforcement purposes” within the


3
  Although the Tenth Circuit has concluded that Williams v. FBI, 730 F.2d 882 (2d Cir. 1984), creates a per se rule
that any document compiled by a “law enforcement agency” is “compiled for law enforcement purposes,” see
Jordan, 668 F.3d at 1196, I agree with other judges in this circuit that Williams does not mandate such an approach,
see Hum. Rts. Watch v. Dep’t of Just. Fed. Bureau of Prisons, No. 13-cv-7360, 2015 WL 5459713, at *5 (S.D.N.Y.
Sept. 16, 2015). Rather, it stands for the proposition that Exemption 7 protects records or information “whether or
not the reviewing judicial tribunal believes there was a sound law enforcement basis for the particular investigation.”
Williams, 730 F.2d at 883; see also Halpern v. FBI, 181 F.3d 279, 296 (2d Cir. 1999) (suggesting that Williams
creates this narrower rule). Defendants seem to agree, for they have disclaimed any reliance on a per se rule.



                                                          7
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 8 of 22 PageID #: 434




meaning of Exemption 7. Cf. Associated Press v. Dep’t of Def., 554 F.3d 274, 286 (2d Cir.

2009) (noting the “undisputed” conclusion that records were “compiled for law enforcement

purposes” when they “were compiled to document allegations of abuse and to impose

disciplinary sanctions against military personnel and detainees where appropriate”); Pinson v.

Dep’t of Just., 313 F. Supp. 3d 88, 114 (D.D.C. 2018) (collecting cases to show that, under the

D.C. Circuit’s “rational nexus” approach, district courts have concluded that “records generated

as part of BOP’s law enforcement mission of protecting inmates, staff, and the community, were

compiled for law enforcement purposes”). 4

           Although defendants have made this threshold showing, the analysis does not end here.

Exemption 7 applies only to the extent that a disclosure would result in one of six enumerated

harms. See 5 U.S.C. § 552(b)(7)(A)–(F). Defendants cite three such harms, and I address each

in turn.

           B.     Exemption 7(F): Safety

           This exemption shields records or information that “could reasonably be expected to

endanger the life or physical safety of any individual.” § 552(b)(7)(F). To invoke it, “an agency

must identify at least one individual with reasonable specificity and establish that disclosure of

the documents could reasonably be expected to endanger that individual.” Am. C.L. Union v.

Dep’t of Def., 543 F.3d 59, 71 (2d Cir. 2008), vacated on other grounds, 558 U.S. 1042 (2009);

see also Gonzalez v. U.S. Citizenship & Immigr. Servs., 475 F. Supp. 3d 334, 352 (S.D.N.Y.

2020) (applying this standard). When it comes to showing danger, the agency’s burden “is a low

one.” N.Y. Times Co. v. Secret Serv., No. 17-cv-1885, 2018 WL 722420, at *10 (S.D.N.Y. Feb.


4
 Several courts in this Circuit have adopted the “rational nexus” approach. See, e.g., Brennan Ctr. for Just. at N.Y.
Univ. Sch. of L. v. Dep’t of Homeland Sec., 331 F. Supp. 3d 74, 97 (S.D.N.Y. 2018) (citing Pratt v. Webster, 673
F.2d 408, 419–21 (D.C. Cir. 1982)). Even under that approach, I would conclude that the records were compiled for
“law enforcement purposes” for the reasons set forth above.



                                                         8
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 9 of 22 PageID #: 435




5, 2018). And as defendants repeatedly stress, a court “should within limits, defer to the

agency’s assessment of danger.” Garcia v. Dep’t of Just., 181 F. Supp. 2d 356, 378 (S.D.N.Y.

2002) (quotation omitted).

       Under these standards, Exemption 7(F) covers several segments of the videos. First, it

applies to the extent that the videos reveal the BOP’s procedures for removing prisoners from

their cells. According to defendants’ declarations, the videos describe “the specific procedures

that will be taking place during the calculated use of force, including the order in which specific

security measures will be conducted.” The videos also show “protective gear,” “security

equipment,” and how the staff use that equipment to restrain an inmate, remove him from a cell,

and move him to another part of the prison. Disclosing this information would enable inmates to

circumvent the procedures, threatening the BOP’s ability to perform them safely. Thus, to the

extent the videos show these procedures described above, the videos fall within Exemption 7(F).

See Zander v. Dep’t of Just., 885 F. Supp. 2d 1, 7 (D.D.C. 2012) (holding that the exemption

covered a video of a prisoner being forcibly removed from his cell).

       Second, the exemption prevents disclosure of the staff’s names, titles, and

responsibilities. “Courts have upheld an agency’s invocation of Exemption 7(F) to withhold

identifying information of federal employees.” Gonzalez, 475 F. Supp. 3d at 352 (collecting

cases). To determine whether that disclosure would expose employees to harm, a court may

consider the requester’s “criminal history and propensity for retaliation.” Garcia, 181 F. Supp.

2d at 378. Although Salameh was not the requester in this case, his criminal history still cautions

against identifying the staff in the videos. The Court cannot ignore that Salameh helped

orchestrate a terrorist attack that killed six people and sought to kill thousands more. He also has

connections to international terrorist organizations. Releasing the names and titles of the staff in




                                                 9
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 10 of 22 PageID #: 436




the video could reasonably be expected to expose them to retaliation or reprisals. To the extent

the videos reveal this information, they fall under Exemption 7(F). See id.

       I therefore hold that Exemption 7(F) covers the following segments: (1) the entire first

segment, when the BOP staff identify themselves and detail their responsibilities; (2) the entire

final segment, when the staff again identify themselves and debrief the events; and (3) the

portion of the middle segment that shows the staff traveling to Salameh’s cell, placing Salameh

in restraints, and bringing him to another room. I further conclude that, for these segments, any

non-exempt information is not “reasonably segregable” from the exempt information. See 5

U.S.C. § 552(b). Without the information regarding the procedures or the staff members’

identities and responsibilities, these segments “will be of little or no value.” Zander, 885 F.

Supp. 2d at 8. For these segments, therefore, defendants have met their burden under FOIA.

       Yet the fact that segments of the videos fall within an exemption does not mean that the

entirety does so as well. Defendants must provide “[a]ny reasonably segregable portion.” 5

U.S.C. § 552(b). And there is another, reasonably segregable portion that Exemption 7(F) does

not reach: the segment that shows medical staff conducting the physical examination, ordering

that Salameh undergo involuntary medical treatment, and implementing that treatment (“the

remaining portion”).

       The remaining portion does not raise the concerns that justify withholding the other

portions of the video under Exemption 7(F). First, disclosing how the BOP performs a physical

examination, orders that an inmate undergo involuntary medical treatment, and implements that

treatment could not “reasonably be expected to endanger the life or physical safety of any

individual” in the same way as disclosing the procedures for a cell extraction. By defendants’

own account, the “involuntary medical treatment” is a last resort, reserved for instances in which




                                                 10
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 11 of 22 PageID #: 437




an inmate’s health has deteriorated to such an extent that the inmate needs immediate medical

attention. Defendants have not shown that, in such a state, an inmate could reasonably be

expected to have the strength to resist in a way that would endanger BOP staff. Additionally,

much of the remaining portion shows the events that unfold after an inmate is restrained.

        Second, to the extent the remaining portion reveals the staff’s identities, that information

is “reasonably segregable” from non-exempt information. 5 U.S.C. § 552(b). An agency may

withhold an entire record only if it shows that “the exempt and nonexempt information are

‘inextricably intertwined,’ such that the excision of exempt information would impose significant

costs on the agency and produce an edited document with little informational value.” Mays v.

Drug Enf’t Admin., 234 F.3d 1324, 1327 (D.C. Cir. 2000) (quotation omitted). In this regard, a

video must “meet the same sort of segregability standards typically applied to printed material.”

Evans, 951 F.3d at 587. And just as defendants could redact an individual’s name from a

document, they could blur the faces of the medical staff, crop the videos, or even isolate

screenshots. See id.

        Defendants fail to overcome this commonsense conclusion. Although defendants bear

the burden of establishing segregability, their opening memorandum does not even discuss it. To

the extent the declarations address the issue, they are wholly conclusory. “Although different

portions of the videos contained different levels or categories of exempt information,” one

explains, “each second of the video that I reviewed and assessed for release contained exempt

information.” Another declaration merely states that “[e]very effort was made to provide

[p]laintiff with all reasonably segregable nonexempt information.” Finally, the Vaughn index 5



5
 “A Vaughn index typically lists the titles and descriptions of the responsive documents that the Government
contends are exempt from disclosure.” N.Y. Times Co. v. Dep’t of Just., 758 F.3d 436, 438–39 (2d Cir. 2014); see
also Vaughn v. Rosen, 484 F.2d 820, 826 (D.C. Cir. 1973).



                                                       11
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 12 of 22 PageID #: 438




simply lists the applicable exemptions and states, “The images/depiction of the BOP staff are not

segregable.” These statements are not enough. See, e.g., Evans, 951 F.3d at 587. 6

         That conclusion does not change simply because segregating non-exempt information

will require some video editing. Although defendants insist that “the BOP does not have the

technical capacity to edit or redact exempt information,” other courts have roundly rejected this

argument – and for good reason. See, e.g., id. At all levels of government, video technology has

become commonplace, seen everywhere from the officer’s bodycam to the prison’s security

camera. Video-editing software has necessarily followed suit. Because editing is routine and

inexpensive, an agency cannot credibly claim that it lacks access to this technology. And if

acquiring this software could stand in the way of complying FOIA, no video would ever be

disclosed.

         Indeed, courts regularly require agencies to edit videos to comply with FOIA. See

Schwartz, 2016 WL 154089, at *20 (ordering the DEA to provide a video with a “redaction”);

Prison Legal News v. Exec. Off. for U.S. Att’ys, No. 08-cv-1055, 2009 WL 2982841, at *5 (D.

Colo. Sept. 16, 2009) (ordering segregation of an audio track from a video track), aff’d in part,

appeal dismissed in part, 628 F.3d 1243 (10th Cir. 2011); see also Tunnell v. Dep’t of Def., No.

1:14-cv-269, 2016 WL 5724431, at *3 (N.D. Ind. Sept. 30, 2016) (noting that the DOD offered

“to blur the names and faces and to alter the voices of individuals” appearing in videos); Stevens

v. Dep’t of Homeland Sec., No. 13-cv-3382, 2014 WL 5796429, at *10 (N.D. Ill. Nov. 4, 2014)



6
  Although defendants attempt to defend these statements in reply, their arguments conflate good faith with
deference. Because plaintiff has not put forth evidence of bad faith, defendants suggest, I must accept every
assertion, no matter how conclusory. That is wrong. The “presumption of good faith does not . . . weight the scales
in favor of withholding,” and it “does not change the fact that the agency’s decision that the information is exempt
from disclosure receives no deference.” Schwartz v. Drug Enf’t Admin., No. 13-cv-5004, 2016 WL 154089, at *9
(E.D.N.Y. Jan. 12, 2016) (cleaned up), aff’d, 692 F. App’x 73 (2d Cir. 2017). “[T]he agency always bears the
burden of establishing that any claimed exemption applies.” Id. (quotation omitted).



                                                         12
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 13 of 22 PageID #: 439




(reluctantly accepting ICE’s professed inability to segregate certain video footage but ordering

the agency to use its software to edit other footage, noting that it “would strain credulity” to

believe that no employee within the agency could use that software).

         As a more general matter, video editing has become commonplace in litigation. See

Womack v. Smith, No. 1:06-cv-2348, 2012 WL 1245752, at *7 (M.D. Pa. Apr. 13, 2012)

(ordering BOP officials in a Bivens action to edit video evidence “to exclude excessive nudity”);

see also Sampson v. City of El Centro, No. 14-cv-1807, 2015 WL 11658713, at *7 (S.D. Cal.

Aug. 31, 2015) (allowing a defendant police department “to blur/redact the faces” in videos

subject to a protective order). These solutions could apply here.

       Of course, acquiring technology can sometimes be infeasible or prohibitively expensive.

In these instances, “excision of exempt information would impose significant costs,” rendering

the exempt and non-exempt information “inextricably intertwined.” Mays, 234 F.3d at 1327

(quotation omitted). But defendants’ conclusory assertions do not make that showing, so I

cannot conclude that Exemption 7(F) covers the entirety of the videos. If defendants wish to

withhold the remaining portion, they must look to another exemption.

       C.      Exemptions 6 and 7(C): Privacy

       Defendants next cite the two overlapping provisions in Exemptions 6 and 7(C).

Exemption 6 covers “personnel and medical files and similar files the disclosure of which would

constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6).

Exemption 7(C) shields records or information that “could reasonably be expected to constitute

an unwarranted invasion of personal privacy.” § 552(b)(7)(C). Given this slightly different

language, the two exemptions have slightly different requirements. See generally SAI v. Transp.

Sec. Admin., 315 F. Supp. 3d 218, 259–60 (D.D.C. 2018). Because this case does not implicate

those differences, I will analyze the exemptions together.


                                                 13
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 14 of 22 PageID #: 440




          For both exemptions, a court must balance the individual interest in privacy against the

public interest in disclosure. See Associated Press, 554 F.3d at 284 (Exemption 7(C)); Wood v.

FBI, 432 F.3d 78, 87 (2d Cir. 2005) (Exemption 6). “The privacy side of the balancing test is

broad and encompasses all interests involving the individual’s control of information concerning

his or her person.” Wood, 432 F.3d at 88 (quotations omitted). Government employees have a

privacy interest in their names and identifying information, see Garcia, 181 F. Supp. 2d at 371,

and whether disclosure threatens that interest “depends on the consequences likely to ensue,”

Wood, 432 F.3d at 88. “[P]ossible harassment and embarrassment” is enough. Id. (discussing

investigative personnel); see also Pinson, 313 F. Supp. 3d at 115–16 (applying that logic to BOP

staff).

          The staff here face more than harassment and embarrassment – they face reprisals and

retaliation. See Garcia, 181 F. Supp. 2d at 371. Once again, I cannot ignore the gravity of

Salameh’s crimes or his ties to international terrorism. See Manna v. Dep’t of Just., 51 F.3d

1158, 1166 (3d Cir. 1995) (stating that the plaintiff’s “position in the hierarchy of a particularly

influential and violent La Cosa Nostra family [was] highly material to the protection of

individual privacy interests”); Garcia, 181 F. Supp. 2d at 373–74 (considering the requester’s

criminal history). Defendants have therefore established a privacy interest that weighs against

disclosure. 7

          As for the public interest, a plaintiff must show that “the public interest sought to be

advanced is a significant one” and that “the information is likely to advance that interest.” Nat’l

Archives & Recs. Admin. v. Favish, 541 U.S. 157, 172 (2004). “[T]he Supreme Court has made



7
  Although plaintiff stresses that defendants disclosed the names of the medical staff who participated in the
procedures when defendants released Salameh’s medical records, I conclude that the staff still have a privacy
interest in the visual depictions of them performing the procedures.



                                                         14
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 15 of 22 PageID #: 441




clear that there is only one relevant interest, namely, ‘to open agency action to the light of public

scrutiny.’” Associated Press, 554 F.3d at 285 (quoting Dep’t of Just. v. Reps. Comm. for

Freedom of Press, 489 U.S. 749, 772 (1989)). That interest “focuses on the citizens’ right to be

informed about what their government is up to.” Dep’t of State v. Ray, 502 U.S. 164, 177 (1991)

(quotation omitted). Thus, a plaintiff must show how the withheld information “would shed any

additional light on the Government’s conduct.” Associated Press, 554 F.3d at 285 (quoting Ray,

502 U.S. at 178).

        For segments of the video, plaintiff cannot make that showing. In large part, plaintiff

addresses whether the public has a right to be informed about what actions the government takes.

But it does not always follow that the public has a right to be informed of who in the government

takes those actions. See Garcia, 181 F. Supp. 2d at 374. The government employees here are

career officials, not publicly accountable policymakers or elected officials. Therefore, plaintiff

has failed to show that the public interest outweighs the privacy interests at stake.

        Specifically, I hold that the identifying information in the remaining portion falls under

only Exemption 7(C). That exemption “is more protective of privacy than Exemption 6 and thus

establishes a lower bar for withholding material.” SAI, 315 F. Supp. 3d at 260 (quotations

omitted). Neither plaintiff nor defendants have offered any reason why the remaining portion

would fall under Exemption 6 but not Exemption 7(C). Therefore, I need not address Exemption

6 at this stage.

        At this point, however, defendants are no better off than under Exemption 7(F).

Defendants have not explained why they cannot edit the video to obscure the identities of BOP

staff, just as they could redact a written document. See Evans, 951 F.3d at 587. If defendants

wish to withhold the remainder of the video, they once again must look elsewhere.




                                                 15
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 16 of 22 PageID #: 442




        D.       Exemption 7(E): Techniques and Procedures

        Finally, defendants turn to Exemption 7(E), which shields records or information that

“would disclose techniques and procedures for law enforcement investigations or prosecutions.”

5 U.S.C. § 552(b)(7)(E). If a document falls within this exemption, it “is categorically exempt

from FOIA disclosure, without need for demonstration of harm.” Iraqi Refugee Assistance

Project v. Dep’t of Homeland Sec., No. 12-cv-3461, 2017 WL 1155898, at *5 (S.D.N.Y. March

27, 2017) (quotation omitted). 8

        Defendants seem to assume that this exemption covers all law enforcement techniques

and procedures. The plain text says otherwise. The techniques and procedures must also

concern “investigations or prosecutions.” 5 U.S.C. § 552(b)(7)(E). A “prosecution” generally

refers to “[a] criminal proceeding in which an accused person is tried.” Prosecution, Black’s

Law Dictionary (11th ed 2019). And an “investigation” is “[t]he activity of trying to find out the

truth about something, such as a crime, accident, or historical issue.” Investigation, Black’s Law

Dictionary (11th ed 2019). In short, Exemption 7(E) concerns “how law enforcement officials

go about investigating a crime.” Allard K. Lowenstein Int’l Hum. Rts. Project v. Dep’t of

Homeland Sec., 626 F.3d 678, 682 (2d Cir. 2010). Therefore, to show that the remaining portion

falls within this exemption, defendants must establish that it reveals techniques and procedures

for law enforcement “investigations or prosecutions.”

        Of course, the prison setting often requires investigations and prosecutions. The

exemption thus reaches “techniques for investigating criminal activity within a prison facility.”

Pinson, 313 F. Supp. 3d at 118. For instance, the BOP may investigate the sale of controlled



8
  Although Exemption 7(E) also protects records or information that “would disclose guidelines for law enforcement
investigations or prosecutions if such disclosure could reasonably be expected to risk circumvention of the law,” 5
U.S.C. § 552(b)(7)(E), defendants do not argue that the videos fall within this provision.



                                                        16
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 17 of 22 PageID #: 443




substances. See, e.g., Duffin, 636 F.2d at 713 & n.3. Exemption 7(E) therefore covers records

and information that would reveal “who might be interviewed or the types of data reviewed for a

particular investigation” or “how the data was collected and organized within [a] database, how

staff searched the database, and how the information can be reported.” Pinson, 313 F. Supp. 3d

at 118.

          Yet defendants have not explained, even at the most general level, what the BOP could

have been “investigating” or “prosecuting” while recording the remaining portion. Nor have

they explained why disclosure would compromise their ability to perform investigations or

prosecutions. See Am. C.L. Union, 973 F. Supp. 2d at 319. Instead, they insist that they can

withhold the videos because they have classified them as “evidence.” But evidence of what?

Defendants have no answer to this fundamental question. 9

          Defendants’ own declarations dispel the notion that the videos concern investigations.

Acknowledging that the BOP’s mission “is not classically investigatory in nature,” defendants tie

the procedures to the BOP’s statutory obligation to provide for an inmate’s safekeeping, care,

and subsistence. To that end, they repeatedly characterize the procedures as “medical

treatment.” But here, as in most cases, medical treatment does not relate to “investigations.” See

id. at 318–19 (holding that a detainee’s medical history did not contain techniques or procedures

for law enforcement investigations or prosecutions).

          In their final efforts to circumvent the statutory text, defendants take increasingly broad

positions. They first argue that disclosure would “undermine the security of the institution.” But

disclosure can undermine security without revealing techniques and procedures for



9
 For other issues, defendants emphasize that they have stored the videos as “evidence” at the office for the BOP’s
Special Investigative Services, but defendants do not argue that this action connects the videos to “investigations”
under Exemption 7(E).



                                                         17
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 18 of 22 PageID #: 444




“investigations” or “prosecutions” – that is why Congress provided a separate exemption for

information that “could reasonably be expected to endanger the life or physical safety of any

individual.” 5 U.S.C. § 552(b)(7)(F).

         Defendants next argue that disclosure would impede the BOP’s “ability to fulfill its

mission as a law enforcement agency.” As we have seen, however, “law enforcement” goes

beyond “the investigation and prosecution of offenses,” Milner, 562 U.S. at 582 (Alito, J.,

concurring), and also reaches “the execution of sentences in criminal cases,” Duffin, 636 F.2d at

713. The remaining portion arose in that second context, not the first. Defendants cannot avail

themselves of this distinction at the threshold analysis, only to abandon it later on. 10

         Finally, defendants resort to policy arguments. They inveigh against plaintiff’s motives,

asking me to reject her FOIA request as “misguided” and “naïve.” But courts do not construe

FOIA exemptions by reference to the requester’s beliefs, nor do they carve out unwritten

exemptions based on ad-hoc policy concerns. Courts “have no license to give statutory

exemptions anything but a fair reading.” Food Mktg. Inst. v. Argus Leader Media, 139 S. Ct.

2356, 2366 (2019) (alteration adopted) (quotation omitted). And just as I “cannot arbitrarily

constrict [an exemption] . . . by adding limitations found nowhere in its terms,” I “cannot

properly expand [the exemption] beyond what its terms permit.” Id. (addressing a different

FOIA exemption). I therefore hold that, on the evidence defendants have submitted, Exemption

7(E) does not apply to the remaining portion of the videos. 11


10
  Defendants also stress that these procedures are not generally known to the public. Although that is another
requirement of Exemption 7(E), see, e.g., Schwartz, 2016 WL 154089, at *11, I need not address it here because
defendants have not shown that the remaining portion meets the exemption’s other requirements.
11
  In so holding, I recognize that the District Court for the District of Columbia has reached the opposite conclusion
in nearly identical circumstances. Specifically, Rosenberg v. Department of Defense, 342 F. Supp. 3d 62, 93
(D.D.C. 2018), held that the DOD properly withheld a memorandum that “describe[d] in minute detail the
procedures to be followed by guard personnel to confirm if a detainee is on hunger strike, and, if so, the steps that
need to be taken, including the specific techniques used for enteral feeding” for detainees at Guantánamo Bay.



                                                         18
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 19 of 22 PageID #: 445




         In holding that defendants have not shown that the remaining portion falls under a FOIA

exemption, I recognize that “disclosure is not always in the public interest.” CIA v. Sims, 471

U.S. 159, 167 (1985). The inherently fact-specific nature of FOIA requests ensures that, in some

instances, disclosures will harm America’s interests and reputation in ways that Congress could

not have foreseen. See, e.g., Am. C.L. Union v. Dep’t of Def., 901 F.3d 125, 127 (2d Cir. 2018)

(noting “a plea from the Prime Minister of Iraq” that disclosing photos of detainees at military

detention facilities “would fuel insurrection and make it impossible to have a functioning

government”). Perhaps this is one of those cases. After all, a hunger strike weaponizes the

government’s commitment to an inmate’s wellbeing, forcing it into an impossible choice. As

other courts have observed:

         [O]fficials faced with a hunger-striking inmate whose behavior is life-threatening
         would, absent force-feeding, face two choices: (1) give in to the inmate’s
         demands, which would lead other inmates to “copy the same tactic, manipulating
         the system to get a change in conditions”; or (2) let the inmate die, which is a
         harm in its own right, and would often “evoke a strong reaction from the other
         inmates and create serious safety and security concerns.”




I respectfully disagree with the court’s analysis. Citing cases addressing the FBI, Rosenberg stated:
         Exemption 7(E) has not been limited to “techniques and procedures” or “guidelines” that directly
         relate to a particular investigation, prosecution, or crime. Instead, courts have widely approved of
         agency’s invocations of Exemption 7(E) to shield from disclosure law enforcement techniques,
         procedures, or guidelines that, if disclosed, would raise security concerns or render the withheld
         law enforcement techniques or guidelines ineffective.
342 F. Supp. 3d at 94 (citing Jimenez v. FBI, 938 F. Supp. 21, 30 (D.D.C. 1996)). Applied to this case, this
statement is too broad. Just because techniques and procedures need not relate to a particular investigation does not
mean that they need not relate to an investigation at all.
Interpreting Exemption 7(E) to reach all “law enforcement techniques and procedures” would rewrite the statute. As
a textual matter, it would all but erase “investigations or prosecutions,” and I must construe FOIA “to avoid
surplusage.” Am. C.L. Union, 543 F.3d at 70. It would also yield an expansive exemption. Almost any document
compiled by a law enforcement agency will reveal “law enforcement techniques and procedures,” and if all such
documents were exempt, Exemption 7(E) would create “a hole one can drive a truck through.” John Doe Agency,
493 U.S. at 164 (Scalia, J., dissenting) (rejecting a similarly broad construction of Exemption 7). That reading is at
odds with the Supreme Court’s repeated command that exemptions “must be narrowly construed.” Milner, 562 U.S.
at 565 (quoting Abramson, 456 U.S. at 630). Because that statement is not just “a formula to be recited” but “a
principle to be followed,” I will follow it here. John Doe Agency, 493 U.S. at 161 (Scalia, J., dissenting).



                                                         19
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 20 of 22 PageID #: 446




Aamer v. Obama, 742 F.3d 1023, 1040 (D.C. Cir. 2014) (alterations adopted) (quoting Matter of

Bezio v. Dorsey, 21 N.Y.3d 93, 106, 967 N.Y.S.2d 660, 669 (2013)). These choices spawn legal

and ethical issues that can seem intractable. There are no simple solutions, and we can easily

lose sight of that fact if we focus on a single document or video.

        For better or worse, however, Congress has not entrusted the courts with carving out ad-

hoc exemptions to FOIA. It has reserved that job for itself – and in some instances, it has proven

up to the task. See, e.g., Am. C.L. Union, 901 F.3d at 128 (discussing the Protected National

Security Documents Act of 2009, Pub. L. No. 111-83, § 565, 123 Stat. 2142, 2184 (2009)).

Defendants seem to believe that this case deserves similar treatment. Regardless of what I think

of the merits of this position, that is not for me to decide.

III.    Summary Judgment and Segregability

        As the foregoing analysis shows, defendants have demonstrated that the remaining

portion contains some exempt information, but their submissions leave open questions as to

whether that information is “reasonably segregable” from non-exempt information. 5 U.S.C.

§ 552(b). In these circumstances, I cannot make the segregability findings that would allow me

to grant summary judgment in favor of plaintiff or defendants. I will therefore reserve judgment

on the parties’ motions to the extent they concern the remaining portion of the videos. The

parties are directed to submit supplemental memoranda, with sufficiently detailed evidence,

addressing only the remaining portion. See, e.g., Hum. Rts. Watch, 2015 WL 5459713, at *8

(reserving judgment as to one portion of a document and directing the government to provide a

“detailed, line-by-line segregability analysis”).

        I will also give defendants the option to submit the videos for in camera review. See 5

U.S.C. § 552(a)(4)(B). Although in camera review “is a matter entrusted to the district court’s

discretion,” it is “the exception, not the rule.” Loc. 3, Int’l Bhd. of Elec. Workers, AFL-CIO v.


                                                    20
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 21 of 22 PageID #: 447




NLRB, 845 F.2d 1177, 1180 (2d Cir. 1988); see also Halpern, 181 F.3d at 295. “[A] court

should only order an in camera review of the contested documents when the court is unable to

assess the validity of the exemptions claimed upon its review of the indexes and affidavits

provided by the government agency.” Garcia, 181 F. Supp. 2d at 370 (citing Halpern, 181 F.3d

at 295). Still, videos present unique segregability problems that often warrant in camera review.

See, e.g., Evans, 951 F.3d at 588. If defendants’ supplemental memorandum and evidence do

not adequately address the segregability issues in this case, in camera review of the remaining

portion may become necessary. See, e.g., Int’l Couns. Bureau v. Dep’t of Def., 864 F. Supp. 2d

101, 107 (D.D.C. 2012) (ordering in camera review to determine segregability for a video).

                                         CONCLUSION

       Defendants’ motion for summary judgment [17] is granted in part, and plaintiff’s motion

for summary judgment [19] is denied in part. Specifically, defendants’ motion is granted as it

pertains to (1) the entire first segment, when the BOP staff identify themselves and detail their

responsibilities; (2) the entire final segment, when the staff again identify themselves and debrief

the events; and (3) the portion of the middle segment that shows the staff traveling to Salameh’s

cell, placing Salameh in restraints, and bringing him to another room. However, I reserve

judgment on the motions as they pertain to the remaining portion. The parties should consider

the remaining portion to begin when Salameh arrives at the room for the medical examination

and to end when he leaves the room. The parties shall submit supplemental memoranda and




                                                21
Case 1:19-cv-04142-BMC Document 29 Filed 03/26/21 Page 22 of 22 PageID #: 448




evidence addressing only that remaining portion. The parties shall agree on a reasonably prompt

schedule for these submissions and submit it for approval.

SO ORDERED.                                Digitally signed by Brian M.
                                           Cogan
                                           ____________________________________
                                                              U.S.D.J.

Dated: Brooklyn, New York
       March 26, 2021




                                               22
